Citation Nr: 1130939	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal the Veteran, his spouse, and his sister all testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in March 2010, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service and was not present within one year of his separation from such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active service and its incurrence or aggravation during such service may not be presumed.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that in May 1969, the Veteran was afforded a separation examination.  At that time, the Veteran checked "no" on the health questionnaire to the question of whether he had experienced high or low blood pressure.  The Veteran's heart and vascular system were both found to be clinically normal upon physical examination at the time of his separation examination.  However, the Veteran's blood pressure reading at his separation examination was 140/100.   As a result of the elevated blood pressure, the Veteran was sent a three day blood pressure check prior to the Veteran's separation.  The Veteran's blood pressure readings over the three day period were 140/100 (the original reading at his separation examination), 138/80, 134/82, 110/68, 110/80, 124/92, and 120/90.  The Veteran was not diagnosed with hypertension at that time and was found to be fit for separation from active service.

In April 1979, the Veteran filed a claim for nonservice-connected pension as a result of a back injury sustained after his separation from active service.  In May 1979, the Veteran was afforded a VA examination.  His blood pressure was 125/90 at that time.  He was not noted to be diagnosed with hypertension at the time of that examination.  In May 1988, the Veteran again filed a claim of entitlement to nonservice-connected pension for a low back disability.  In July 1988, the Veteran was afforded a VA examination in response to that claim.  At the time of examination, the Veteran's blood pressure was 130/86.  He was not noted to be diagnosed with hypertension at the time of that examination.  

In February 2005, the Veteran was afforded a VA examination.  At that time, the Veteran reported that approximately six years following his separation from active service, he was diagnosed with hypertension and given medication for treatment.  The examiner noted the above described three day blood pressure check while the Veteran was in active service and reported that those findings were not considered to be hypertension by 1969's medical standards, but that they would be considered pre-hypertensive by current medical standards.  The examiner confirmed the diagnosis of hypertension and noted that there was no documentation of hypertension or treatment for such while the Veteran was in active service.  

In an April 2007 statement, the Veteran's sister reported that the Veteran suffered from rapid heartbeat and high blood pressure following his separation from active service.  Also in an April 2007 letter, an acquaintance of the Veteran reported that following his separation from active service, the Veteran told her that he had high blood pressure as a result of his parachute jumps in active service. 

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the April 2007 statements from the Veteran's sister and his acquaintance are not adequate to establish the presence of hypertension.  In this regard, the Board notes that the symptoms of hypertension are not readily observable.  Therefore, their statements that the Veteran had hypertension following his separation from active service are not competent because the statements are not based on observable symptomatology.   

In a February 2008 treatment record, the Veteran's private doctor reported that the Veteran had been diagnosed with hypertension while in active service.  

The Board notes that medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  In this regard, it is unclear from the treatment note whether the Veteran's private doctor had ever actually examined the Veteran's STRs or whether he had based his conclusion on the Veteran's report of hypertension in active service.  Therefore, the determination that the Veteran's hypertension was diagnosed in active service is of no probative value as it is not substantiated by the evidence of record.  

In a May 2008 statement, the Veteran's private doctor, Dr. J.M., reported that he treated the Veteran for several disabilities, to include hypertension and coronary artery disease.  Dr. J.M. reported that he had reviewed the Veteran's STRs and VA claims folders and it was his opinion that the Veteran suffered from hypertension that went untreated while in active service and that as a consequence of the disease, the Veteran now had coronary artery disease.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private doctor notes that the Veteran's hypertension went undiagnosed during active service, there is no rationale for this opinion provided.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

In November 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced elevated blood pressure since his separation from active service and that he went to see a doctor shortly after his active service and was started on medication.  The Veteran reported that he has continued to take hypertension medication since that time.  The examiner confirmed the diagnosis of hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension occurred in active service.  In this regard, the examiner noted that he had reviewed the Veteran's STRs and specifically noted the three day blood pressure check conducted prior to the Veteran's separation from active service.  The examiner noted that the three day check was not sufficient to constitute a diagnosis of hypertension and there was no documentation of a diagnosis of hypertension in the intervening period following the Veteran's discharge from active service.  The examiner also noted that the Veteran had filed several claims for different VA benefits in the few years following his separation from active service, but that he did not file a claim of entitlement to service connection for hypertension during that period.  Additionally, the examiner cited a September 2004 VA Medical Center treatment note, at which time the Veteran reported only a 10 year history of hypertension.  

In November 2009, the Veteran's private doctor again provided a statement in support of the Veteran's claim.  In the letter, Dr. J.M. again stated that he had reviewed the Veteran's STRs and noted that the elevated blood pressure readings from May 1969 constituted hypertension.

In May 2010, the Veteran was afforded another VA examination.  At that time, the examiner conducted a thorough review of the Veteran's claims files and specifically noted the elevated blood pressure readings from May 1969.  The examiner further reported that there was no evidence indicating that the Veteran was diagnosed with hypertension prior to the age of 28, some six years following his separation from active service.  The examiner confirmed the diagnosis of hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension was related to his time in military service.  In this regard, the examiner noted that according to the Joint National Committee Standard regarding a diagnosis of hypertension, the average of two or more blood pressure readings at each of two or more visits after the initial screen should be used to determine the presence or absence of hypertension.  The examiner further noted that a normal blood pressure reading was systolic of less than 120 and diastolic of less than 80.  He noted that pre-hypertension was defined as a systolic of 120-139 or diastolic of 80-89.  Stage I hypertension was defined as systolic of 140-159 or diastolic of 90-99.  Previously in the examination report, the examiner noted that the Veteran's average blood pressure from the second day of his three day check was 136/81 and his average blood pressure from the third day of the three day check was 116/83.  The examiner noted that according to the definitions provided, the Veteran's blood pressure readings during active service did not meet the requirements for a diagnosis of hypertension.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the Veteran's private doctor's opinions are inadequate to serve as the basis of a grant of entitlement to service connection.  In this regard, the Board notes that the Dr. J.M. failed to provide an adequate rationale for his opinion that the Veteran's hypertension existed during active service.  Therefore, Dr. J.M.'s opinions are not absolute conclusions, but merely opinions to be weighed with all the other probative evidence of record.  In contrast the May 2010 VA examiner clearly outlined the different definitions for hypertension and the requirements as far as the number of blood pressure readings required to confirm a diagnosis of hypertension before concluding that the Veteran's blood pressure readings in service failed to constitute hypertension. 

Also of record are VA Medical Center treatment notes.  A review of these treatment notes shows that the Veteran is followed at the VA Medical Center for hypertension and is still taking medication for treatment.  However, there is no indication from the treatment notes that the Veteran's current diagnosis of hypertension is related to his active service.   

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with hypertension until several years following his active service, let alone within one year of his separation from such service.    

In sum, the May 2010 VA examiner has competently opined that the Veteran's current hypertension is not related to his active service and there is no evidence of record indicating that the Veteran was diagnosed with hypertension within a year of his separation from active service.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.   

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


